Citation Nr: 1233249	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  08-29 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to an initial rating for digestive system disability in excess of 30 percent prior to March 7, 2012, and in excess of 50 percent thereafter.  


REPRESENTATION

Appellant (Veteran) represented by:	Robert W. Legg, Attorney


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1976 to November 1976, and from November 1977 to February 1978.    

This case comes before the Board of Veterans Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

A hearing was held before a Veterans Law Judge in December 2000.  A transcript of that hearing is in the claims file.  The Veterans Law Judge who conducted the hearing subsequently left the Board.  In August 2006, the Veteran was notified that the Veterans Law Judge was no longer employed by the Board and was offered the opportunity to have another hearing before a member of the Board.  The Veteran informed the Board that she did not wish to have another Board hearing.  


FINDINGS OF FACT

1.  On August 30, 2012, prior to the promulgation of a decision in the appeal, the Veteran withdrew the claim of entitlement to service connection for sleep apnea.    

2.  From September 11, 1991 to March 1, 2012, the evidence of record indicates that the Veteran experienced moderate liver damage that had been productive of recurrent episodes of gastrointestinal disturbance, fatigue, and mental depression.  

3.  From March 1, 2012, the evidence of record indicates that the Veteran's liver disorder has caused near-constant debilitating symptoms.  

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to service connection for sleep apnea by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  From September 11, 1991 to March 1, 2012, the criteria for a 60 percent disability rating, but no higher, for the Veteran's service-connected digestive disabilities, had been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114 Diagnostic Codes 7312, 7318, 7319, 7327, 7345, 7347, 7354 (1991, 2011). 

3.  From March 1, 2012, the criteria for a 100 percent disability rating, for the Veteran's service-connected digestive disabilities, have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Codes 7312, 7318, 7319, 7327, 7345, 7347, 7354 (1991, 2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  The Claim of Service Connection for Sleep Apnea

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  

In the present case, in a notification dated August 30, 2012, the appellant withdrew the claim of entitlement to service connection for sleep apnea.  Hence, there remain no allegations of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review this claim, and it is dismissed.

II.  The Claim for a Higher Initial Rating


Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence he is expected to provide.  

In the case at hand, the Board finds that the VCAA notice requirements have been satisfied by several letters to the Veteran dated between August 2004 and June 2008.  In these letters, VA informed the Veteran that, in order to substantiate her claim to service connection for a digestive disorder, the evidence needed to show that she had a current disability, a disease or injury in service, evidence of a nexus between the post-service disability and the disease or injury in service, or evidence of a nexus between the post-service disability and another disability that has been service connected, which was usually shown by medical records and medical opinions.  The letters also provided the Veteran with information regarding the assignment of disability ratings and effective dates in claims for service connection that are granted (as in this case).  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

This claim arises from the Veteran's disagreement with the evaluation following the grant of service connection for a liver disorder, which has been rated along with other service-connected digestive system disabilities.  See 38 C.F.R. §§ 4.113, 4.114 (2011).  Where a claim has been granted and an initial disability rating and effective date have been assigned, the claim has been substantiated and section 5103(a) notice is "no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required).  

To the extent there existed any error by VA in providing the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was nonprejudicial, in that it did not affect the essential fairness of the adjudicatory process.  In point of fact, based on a review of the entire file, it is clear that the Veteran had a full understanding of the elements required to prevail on her claim.  Moreover, neither the Veteran nor her representative has raised allegations of prejudice resulting from error on the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).

As to informing the Veteran of which information and evidence she was to provide to VA, and which information and evidence VA would attempt to obtain on her behalf, VA informed her that it had a duty to obtain any records held by any Federal agency.  It also informed her that, on her behalf, VA would make reasonable efforts to obtain records which were not held by a Federal agency, such as records from private doctors and hospitals.  

The Board notes, moreover, that the Veteran's claim has been readjudicated several times in the Statement of the Case (SOC) and subsequent Supplemental SOCs (SSOCs) of record, the most recent of which is dated in June 2012.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in connection with the current appeal, VA has obtained relevant VA and private treatment records and examination reports.  Moreover, VA provided the Veteran with adequate VA compensation examinations into her claim for a higher initial rating for digestive system disabilities, the most recent of which is dated in March 2012.      

For the foregoing reasons, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.






Initial Rating for Digestive Disabilities 

The Veteran claims entitlement to a higher initial disability rating for service-connected digestive system disabilities.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  When the evidence is in relative equipoise, the Veteran is accorded the benefit of the doubt.  38 U.S.C.A. § 5107(b).

Background:

The Veteran was treated for gall stones during active service.  In December 1979, following discharge from service, she underwent surgical removal of her gall bladder (cholecystectomy).  In a May 1980 rating decision, the RO granted service connection for a digestive system disorder - i.e., the residuals related to the cholecystectomy.  The Veteran appealed to the Board the disability evaluation assigned in that decision.  In a November 1988 decision, the Board denied the Veteran's appeal, finding that a rating in excess of the 10 percent evaluation then assigned for the disorder was unwarranted.  As she did not appeal the Board's decision, that decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100.   

The Veteran subsequently claimed service connection for other digestive disorders - liver and pancreas disorders.  These disorders were ultimately service connected, and pursuant to 38 C.F.R. § 4.113 and § 4.114 (further detailed below), rated along with the service-connected residuals of cholecystectomy.  

The Veteran filed her claim for service connection for a liver disorder on September 11, 1991.  She asserted that she incurred hepatitis as a result of her service-connected cholecystectomy.  That claim was granted by the Board in May 2008.  In the July 2008 rating decision implementing the Board's decision, the RO assigned a 30 percent rating for the Veteran's digestive disabilities, effective the date of her service connection claim for hepatitis.  In February 2009, the Veteran filed a notice of disagreement against the assigned evaluation, which the RO continued in a June 2010 SOC.  In August 2010, the Veteran appealed the assigned 30 percent rating to the Board.    

In June 2005, the Veteran claimed service connection for pancreatitis, asserting that this disorder was secondary to her other digestive disabilities that have been service connected.  In a January 2012 decision, the Board granted her claim.  In the March 2012 rating decision implementing that decision, the RO rated pancreatitis with the Veteran's other service-connected digestive disorders, and rated these disabilities together as 50 percent disabling, effective March 7, 2012.  38 C.F.R. 
§§ 4.113, 4.114.  

Rating Criteria: 

Disorders of the digestive system are rated under 38 C.F.R. § 4.114.  The Board notes that there are diseases of the digestive system which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding.  38 C.F.R. §§ 4.114, 4.113.  As such, the Rating Schedule prohibits Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, from being combined with each other.  A single evaluation will be assigned under the Diagnostic Code (DC) that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114. 

Since the May 1980 award of service connection for residuals associated with the Veteran's cholecystectomy, the RO has considered several different DCs in rating the Veteran's digestive disability.  The disability was originally rated under DC 7315, which rates chronic cholelithiasis.  In subsequent decisions, the RO evaluated the digestive disability under DC 7312, which addresses cirrhosis of the liver, DC 7318, which addresses removal of the gall bladder, DC 7319, which addresses irritable colon syndrome (or spastic colon), DCs 7345 and 7354, which address hepatitis, and DC 7347, which addresses pancreatitis.   

Certain of the relevant DCs under 38 C.F.R. § 4.114 were changed during the pendency of the appeal period.  See 66 Fed. Reg. 29, 486-489 (May 31, 2001) (effective July 2, 2001).  Specifically, 38 C.F.R. §§ 4.112 and 4.114 were amended and DCs 7311, 7312, 7343, 7344, and 7345 were revised.  Diagnostic Code 7313 was removed and DCs 7351 and 7354 were added.  Significantly, new criteria for the evaluation of hepatitis are now found under 38 C.F.R. § 4.114, Diagnostic Code 7354 (2011). 

When a regulation changes after a claim has been filed but before the administrative appeal process has been concluded, as is the case here, the version more favorable to the Veteran should apply, unless Congress or the VA Secretary provides otherwise.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  In this matter, neither Congress nor the Secretary prohibited application of the changed regulations after the July 2, 2001 effective date.  As such, the Board will review the unchanged DCs, and for those that have changed, the older and newer DCs, in determining whether an increased rating is warranted here.  

As indicated, the revisions effective July 2001 did not affect the criteria for DCs 7318 (gall bladder removal), 7319 (spastic colon), 7327 (diverticulitis), and 7347 (pancreatitis).  Though DC 7347 provides for ratings in excess of 30 percent of 60 and 100 percent, the maximum rating noted under DCs 7318, 7319, and 7327 is 30 percent.  As such, DCs 7318, 7319, and 7327 will not be considered in assessing whether a higher rating has been warranted during the appeal period.  

The July 2001 revisions did affect DCs 7312 (cirrhosis) and 7354 (hepatitis), however.  The older and newer criteria under DC 7312 differ, while DC 7354 was created by the July 2001 amendment to replace the older DC addressing hepatitis, DC 7345.  As such, the Board will address the older and new version of DC 7312, and will address the older DC addressing hepatitis, DC 7345, and the new DC addressing hepatitis, DC 7354.  The Board notes further that each of these DCs (7312, 7345, and 7354) provides for ratings in excess of 30 percent.  

Hence, the relevant rating criteria to be addressed in this matter are found in DCs 7312, 7347, 7345, and 7354.   

Under DC 7312, cirrhosis of the liver is rated.  Prior to July 2, 2001, DC 7312 provided a 50 percent rating for moderately severe cirrhosis with definite enlargement of the liver and abdominal distension due to early ascites and with muscle wasting and loss of strength; a 70 percent rating was warranted for severe cirrhosis with ascites requiring frequent tapping, or recurrent hemorrhages from esophageal varices, aggravated symptoms and impaired health; and a 100 percent rating was warranted for pronounced cirrhosis with aggravation of the symptoms for moderate and severe, necessitating frequent tapping.  38 C.F.R. § 4.114, DC 7312 (1991). 

Effective July 2, 2001, DC 7312's rating criteria for cirrhosis of the liver were amended to provide for a 50 percent rating for a history of one episode of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy (erosive gastritis); a 70 percent rating is warranted for a history of two or more episodes of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy (erosive gastritis), but with periods of remission between attacks; and a 100 percent rating is warranted for generalized weakness, substantial weight loss, and persistent jaundice, or; with one of the following refractory to treatment: hepatic encephalopathy, or hemorrhage from varices or portal gastropathy (erosive gastritis).  38 C.F.R. § 4.114, DC 7312 (2011).

"Substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer.  38 C.F.R. § 4.112.  "Minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  Id.  "Baseline weight" is the average weight for the two-year-period preceding onset of the disease.  Id.  

Prior to July 2, 2001, under DC 7345, a 60 percent rating was warranted for moderate liver damage and disabling recurrent episodes of gastrointestinal disturbance, fatigue, and mental depression; a 100 percent rating was warranted for marked liver damage manifested by liver function test and marked gastrointestinal symptoms, or with episodes of several weeks duration aggregating three or more a year and accompanied by disabling symptoms requiring rest therapy.  38 C.F.R. 
§ 4.114, DC 7345 (1991). 

Effective July 2, 2001, under DC 7354, the rating criteria for hepatitis were amended to provide for a 40 percent rating for daily fatigue, malaise, and anorexia, with minor weight loss and hepatolomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period; a 60 percent rating is warranted for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatolomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks, but not occurring constantly; and a 100 percent rating is warranted for near constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  38 C.F.R. § 4.114, DC 7354 (2011).

Sequelae, such as cirrhosis or malignancy of the liver, should be evaluated under an appropriate diagnostic code.  However, the same signs and symptoms may not be used as the basis for an evaluation under DC 7345 or DC 7354 and under a diagnostic code for sequelae.  38 C.F.R. § 4.114, DCs 7345 and 7354, Note 1, referencing 38 C.F.R. § 4.14 (2011). 

For purposes of evaluating conditions under DC 7354, "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 C.F.R. § 4.114, DC 7354, Note 2.

Under DC 7347, pancreatitis is rated.  As noted, the criteria under this provision have not changed during the appeal period.  This provision authorizes 60 and 100 percent ratings over 30 percent.  A 60 percent rating is warranted for frequent attacks of abdominal pain, loss of normal body weight, and other findings showing continuing pancreatic insufficiency between attacks; and a 100 percent disability rating for frequently recurrent disabling attacks of abdominal pain with few pain free intermissions and with steatorrhea, malabsorption, diarrhea and severe malnutrition.  Note 1 following the criteria for DC 7347 directs that abdominal pain in this condition must be confirmed as resulting from pancreatitis by appropriate laboratory and clinical studies.

Evidence: 

In this decision, the Board must review the evidence of record, and must determine whether a rating in excess of 30 percent was warranted from the September 11, 1991 claim of service connection for hepatitis to March 7, 2012, and whether a rating in excess of 50 percent has been warranted since then.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).  See Fenderson v. West, 12 Vet. App. 119 (1999) (in cases where the original rating assigned is appealed, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim); see also AB v. Brown, 6 Vet. App. 35, 38 (1993) (an appellant is presumed to be seeking the maximum available benefit even where an increase is granted during the appeal period). 

In assessing disability compensation claims, VA adjudicators are directed to assess lay as well as medical evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

The relevant evidence of record dated from the Veteran's claim for service connection for hepatitis on September 11, 1991 consists of lay statements from the Veteran noted in written submissions into the record and in medical records in the claims file, VA treatment records dated from the early 1990s until May 2012, and VA compensation examination reports dated in May 1993, June 2001, May 2002, September 2005, May 2010, and March 2012.  

Based on this evidence, the Board finds a 60 percent rating warranted from September 11, 1991 to March 1, 2012, and a 100 percent rating warranted thereafter.  

Analysis:

In statements of record dated in June 2008, February 2009, August 2010, and November 2011, the Veteran's representative asserts that the criteria for a 60 percent rating under DC 7345 have been approximated during the appeal period.  The Board agrees in part with this assertion.  

The evidence of record dated from September 11, 1991 to March 1, 2012 establishes that the Veteran approximated the criteria for a 60 percent rating under DC 7345 during that time period because that evidence shows that the Veteran had moderate liver damage that caused recurrent episodes of gastrointestinal disturbance, fatigue, and mental depression.  38 C.F.R. § 4.114, DC 7345 (1991).  In making this decision, the Board notes some confusion in the record as to whether the Veteran has hepatitis, the disorder addressed in DC 7345.  Certain evidence of record finds that the Veteran has never had hepatitis.  Nevertheless, as the Board found in its May 2008 decision granting service connection for hepatitis, other evidence of record sufficient to create a reasonable doubt supports the proposition that the Veteran has had hepatitis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

VA treatment records dated around the time of the Veteran's claim for service connection in September 1991 indicate that the Veteran repeatedly experienced disabling recurrent episodes of digestive distress, to include IBS, "persistent watery diarrhea," gastroenteritis, abdominal pain, vomiting, nausea, intermittent jaundice, fatigue, and constipation.  Complaints related to these same problems are consistently noted in VA treatment records throughout the 1990s and 2000s.  Moreover, records in the early 2000s begin to associate the Veteran's repeated complaints of fatigue with malaise and depression.  Based on that evidence, the Veteran has been service connected for a major depressive disorder secondary to her service-connected digestive disabilities.  See 38 C.F.R. § 3.310.  By rating action in May 2012, service connection was granted for depressive disorder and assigned a 50 percent rating.

The Veteran reiterated many of her complaints during the December 2000 Board hearing, at which she attested to alternating constipation and diarrhea, IBS, weight gain, nausea, occasional vomiting, and constant chills and fever.   

The June 2001 VA report notes the Veteran's complaints of right upper quadrant discomfort, some nausea accompanied at times by recurrent abdominal cramping, gas, bloating, and recurrent diarrhea with progressive fatigue, and increased sleeping.  The examiner reported the Veteran's complaints of icteric sclerae and jaundice.  The examiner also noted a March 1990 biopsy, and a December 1990 analysis of the biopsy, which found hepatitis or steatonecrosis, and steatosis and portal fibrosis.  

The September 2005 VA report notes the Veteran's complaints of abdominal pain, particularly in the right upper quadrant.  The examiner noted the complaints of nausea, vomiting, constipation, and diarrhea.  The Veteran maintained that the symptoms were "constant."

The May 2010 VA report noted the Veteran's complaints of sharp abdominal pain, nausea, vomiting, alternating diarrhea and constipation, fatigue, and depression.   

The March 2012 VA examiner found that liver disease caused fatigue, malaise, anorexia, weakness, abdominal pain, splenomegaly, a protuberant abdomen, abdominal distress, general debility, nausea, arthralgia, and right upper quadrant pain.  The examiner indicated that the Veteran had experienced incapacitating episodes as a result of symptoms associated with her liver disorder, of at least 4 weeks but less than 6 weeks.  The examiner noted a May 1999 radiographic report noting an echogenic liver consistent with fatty infiltration, noted testing that indicated cirrhosis of the liver, noted an April 2010 gastric study finding gastroparesis, which was related to heartburn, and noted an April 2011 CT scan of the Veteran's liver which found cirrhosis with sequelae of portal hypertension and stable calcified splenetic artery aneurysm.  The March 2012 examiner also partly attributed the Veteran's depression to symptoms related to her service-connected digestive disorders.  

In finding a 60 percent rating warranted between September 11, 1991 and March 1, 2012, the Board has found the March 2012 VA compensation examination report to be particularly probative.  The examiner indicated a review of the Veteran's voluminous claims file.  The examiner stated expressly that the damage to the Veteran's liver has been moderate since 1991.  This statement, combined with the examiner's findings of disabling recurrent episodes of gastrointestinal disturbance, fatigue, and mental depression during the appeal period, reinforces the appropriateness of a 60 percent rating from September 11, 1991 to March 1, 2012.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

A higher rating of 70 or 100 percent is unwarranted prior to March 1, 2012, however.  Prior to March 1, 2012, neither a 70 nor a 100 percent rating is warranted under the older or newer DC 7312, and 100 percent ratings are unwarranted under DCs 7347, 7345, and 7354.  In short, the evidence dated between September 11, 1991 and March 1, 2012, does not indicate severe or marked symptoms.  

The lay statements, VA reports, and VA treatment records dated during this period do not indicate severe cirrhosis, ascites, hemorrhages, encephalopathy, portal gastropathy, marked liver damage or marked gastrointestinal symptoms, near-constant debilitating symptoms, few pain-free intermissions, steatorrhea, malabsorption, diarrhea, or severe malnutrition.  38 C.F.R. § 4.114, DCs 7312, 7347, 7345, 7354.  The May 1993 examiner did not make such findings.  The June 2001 examiner noted only mild tenderness in the upper right quadrant, noted no jaundice, and no sclera in her eyes.  The May 2002 examiner noted no evidence of jaundice, rash, dermatological disease, or organomegaly.  In a May 2002 addendum report, the examiner noted "minor abnormal liver function studies."  A November 2002 VA biopsy revealed a moderate amount of steatosis, predominantly macrovesicular (approximately 50-60 percent).  The test also revealed "a lymphocytic infiltrate involving portal tracts and the lobules of the portal fibrous tract with bridging fibrosis."  The diagnosis was steatohepatitis with bridging fibrosis.  

The September 2005 examiner noted no anemia or malnutrition, and noted that the Veteran's weight had increased to 275 pounds from 165 pounds in a 20-year period.  The examiner stated there were no objective factors supporting the Veteran's claims to abdominal distress, and found no functional impairment associated with her subjective complaints.  The examiner characterized the Veteran as obese and nourished.  The examiner noted no palpable liver, and no tenderness present on abdominal testing.  The examiner stated that the CBC was considered within normal limits with some insignificant abnormalities.  

An October 2008 esophagus examination noted stomach lesions, questionable early lower esophageal varices, and congestion with reactive gastropathy and mucosal erosion, but no evidence of arterial enhancing lesions, no intestinal metaplasia, and no malignancy.  The examiner noted the Veteran's liver as "very stable."  

The May 2010 VA examiner noted that a recent colonoscopy was normal but for internal hemorrhoids.  The examiner found that the Veteran's nausea, vomiting, constipation, and diarrhea was less than weekly, and found sharp abdominal pains, but only several times per month.  The examiner characterized the severity of the Veteran's pain to be moderate.  The examiner noted the Veteran's weight as 261 pounds, and described her as being in overall good health without signs of malnutrition, anemia, fistula, or abdominal tenderness.  The examiner stated that the abdominal exam was normal, and stated that the Veteran's history of depression and fatigue were "vague and non specific."  Moreover, the examiner described the Veteran's complaints of depression and fatigue, and her diagnosed liver disorder, to be "mild in severity" and that her problems had "[n]o significant effects" on her occupation or daily activities.     

A January 2012 CT scan of the Veteran's liver indicated no intrahepatic biliary duct dilation.  The report indicated that the portal vein, portal vein branches, splenic vein, superior mesenteric veins, inferior vena cava, and hepatic veins are patent.  The hepatic artery anatomy is standard.  No ascites or varices were seen.  A February 2012 right upper quadrant sonogram of the Veteran's abdomen found an increased echotexture nodular in contour.  The examination noted no focal hepatic lesions, and noted no intrahepatic biliary duct dilatation or ascites.  The pancreas was noted as within normal limits.  The right kidney was normal in size and shape.  The report noted an impression of cirrhosis of the liver, without sonographic evidence of focal hepatic lesions.

Further, the March 2012 VA report, in addition to VA treatment records dated between April 2010 and May 2012, is negative for ascites, hemorrhages, encephalopathy, portal gastropathy, marked liver damage, steatorrhea, malabsorption, malnutrition, and highly abnormal liver function tests.  38 C.F.R. § 4.114, DCs 7312, 7347, 7345, 7354.   

But certain findings noted in the March 1, 2012 VA report support the assignment of a 100 percent evaluation under DC 7354.  The March 2012 examiner found that the Veteran's liver disorder caused her "daily fatigue" and "near-constant and debilitating malaise[.]"  The examiner further noted that the Veteran's symptoms caused her incapacitating episodes, and that "there are days she cannot get out of bed for 1-3 days."  The examiner indicated that the Veteran did not have energy to engage in household activities, or babysit for a granddaughter.  These findings more nearly approximate the criteria for a 100 percent rating under DC 7354.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

In sum, a higher initial rating is warranted in this matter during the appeal period.  Between September 11, 1991 and March 1, 2012, a 60 percent rating was warranted under DC 7345.  Since March 1, 2012, a 100 percent rating has been warranted under DC 7354.  See 38 C.F.R. § 4.114.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.


Extraschedular Consideration

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.  See also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability at issue is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there is a higher rating available under the DCs noted in 38 C.F.R. § 4.114.  But the Veteran's overall digestive disability is not productive of the manifestations that would warrant a higher rating under the relevant DCs.  As such, the available schedular evaluations for the service-connected digestive disability at issue here are adequate. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disorder under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, the Board notes that the Veteran has been in receipt of a total disability rating based on individual unemployability (TDIU) since June 5, 2008.




	(CONTINUED ON NEXT PAGE)



ORDER

The claim of entitlement to service connection for sleep apnea is dismissed.  

From September 11, 1991 to March 1, 2012, entitlement to a 60 percent disability rating for the Veteran's service-connected digestive disabilities is granted, subject to laws and regulations governing the payment of monetary awards.  

From March 1, 2012, entitlement to a 100 percent disability rating for the Veteran's service-connected digestive disabilities is granted, subject to laws and regulations governing the payment of monetary awards.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


